Brown, J.
At common law, costs were not recoverable by either party, eo nomine. The only way in which a plaintiff could recover costs, was by having his expenses included in thó verdict for damages. When the verdict was in favor of the defendant, or the plaintiff was nonsuited at the trial, he was without remedy for expenses incurred. The plaintiff was amerced pro falso clamore suo, but the amercement was given to the King. Bull on Costs, 2; 2 Arch Pr. 281. As costs, then, are awarded only by. statute, and as the statute fails to provide for the item referred to, and claimed in the bill, in this class of cases, the same cannot be taxed.